DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This office Action is in response to an application filed on 09/27/2021, in which claims 1 - 33 are pending and presented for examination. Application 17486728, filed 09/27/2021 claims Priority from Provisional Application 63085964, filed 09/30/2020, and Priority from Provisional Application 63088311, filed 10/06/2020

Information Disclosure Statement
3.	The Examiner has considered the references listed on the Information Disclosure Statements (IDS) submitted on 02/16/2022 based on the provisions of 37 CFR § 1.97

Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

5.	Claim 33 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
In regard to claim 33, the claim recites a “computer-readable medium” which appears to cover both transitory and non-transitory embodiments. This is broad and is open to many interpretations such as signal or software. The United States Patent and Trademark Office (USPTO) is required to give claims their broadest reasonable interpretation consistent with the specification during proceeding before the USPTO. See In re Zletz, 893 F.2d 319 (Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow). The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. See MPEP 2111.01. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. 101 as covering non-statutory subject matter. See ln re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility under 35 U.S.C. 101 Aug. 24 2009; p. 2.
The Examiner suggests that the Applicant add the limitation “non-transitory” to the processor readable medium as recited in the claim(s) in order to properly render the claim(s) in statutory form in view of their broadest reasonable interpretation in light of the originally filed specification. 


Claim Analysis - 35 USC § 112
Claim limitations 32 have been interpreted under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, because it uses functional language including the terms “means for” without reciting sufficient structure to achieve the function. The claim recites, inter alia: an apparatus for decoding video data, the apparatus comprising: means for determining that a first block of the video data is encoded in a cross component linear model (CCLM) mode; means for determining that the first block has a first bit depth; means for determining that a second block of the video data is encoded in the CCLM mode; means for determining that the second block has a second bit depth that is different than the first bit depth; and means for decoding the first block and the second block in the CCLM mode using a fixed bit depth, wherein the fixed bit depth is different than at least one of the first bit depth or the second bit depth.  
Since this claim limitation invokes 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, claim 32 is interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification does not appear to show the corresponding structure described in the specification for the 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



9.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

10.	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).


11.	Claims 1 – 33 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (WO 2020169102 A1), hereinafter “Zhang,” combined with common general knowledge of the skilled person in the art)

	In regard to claim 1, Zhang discloses: a method of decoding video data, (See Zhang, Par. 0014: a video decoder apparatus may implement a method as described herein; See also disclosure in Claim 52: decoding apparatus comprising a processor configured to implement a method), the method comprising: 
determining that a first block of the video data is encoded in a cross component linear model (CCLM) mode; (See Zhang, Abstract: method including determining, for a conversion between a current video block of a video that is a chroma block and a coded representation of the video, parameters of a cross-component linear model (CCLM) based on two or four chroma samples and/or corresponding luma samples; See also Pars. 0005 – 0011 and Pars. 0306 – 0311)  
determining that the first block has a first bit depth; (See Zhang, Par. 00112: the bit depths of luma samples and chroma samples are denoted BL and BC)  
determining that a second block of the video data is encoded in the CCLM mode; (See Zhang, Abstract and Pars. 0005 – 0011, 00112 and Pars. 0306 – 0311, as cited above; See also Abstract: parameters of a cross-component linear model (CCLM) based on two or four chroma samples and/or corresponding luma samples; - disclosure suggesting possible second block of video data encoded in CCLM mode)
 	determining that the second block has a second bit depth that is different than the first bit depth; (See Zhang, Par. 00112, as cited above; - (This citation implies that BL and BC are not equal in certain configurations)) and 
 	decoding the first block and the second block in the CCLM mode using a fixed bit depth, wherein the fixed bit depth is different than at least one of the first bit depth or the second bit depth. (See Zhang, See Zhang: disclosure in Claim 52 ; Par. 00112, as cited above; Step d: "All operations to derive the LM parameters must be within K bits, K can be 8, 10, 12, 16, 24 or 32," and Sub-step i: “ If an intermedia variable may exceed the range represented by the constrained bits, it should be clipped or right shifted to be within the constrained bits."  cause BL or BC are not equal in certain configurations it follows that both of BL and BC may not take the value K at the same time) 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Zhang along with common general knowledge of the skilled person in the art  in order to achieve a method of decoding video data by applying techniques of the disclosure of Zhang, which may reduce the hardware resources required for implementing CCLM mode. This will be accomplished by decoding a block in the CCLM mode using a fixed bit depth that is different than the bit depth of the block, and using a video coder in CCLM mode. 

	In regard to claim 2, Zhang discloses: the method of claim 1, wherein decoding the first block and the second block in the CCLM mode using the fixed bit depth comprises: determining a luma block of the first block, the luma block being at the first bit depth; (See rationale applied to rejection of Claim 1 as analyzed above as applied to the instant limitation as disclosed in Claim 1) downsampling the luma block of the first block to the fixed bit depth to determine an intermediate luma block, wherein the intermediate luma block is at the fixed bit depth; (See                                              disclosure in Claim 45 of Zhang: luma samples are derived by downsampling) deriving CCLM parameters based on the intermediate luma block; (See also rationale applied to rejection of Claim 1 as applied, mutatis mutandis, to determining an intermediate luma block, that is at fixed bit depth) deriving an intermediate chroma block based on the CCLM parameters and the intermediate luma block; and upsampling the intermediate chroma block to determine a final chroma block, wherein the final chroma block is at the first bit depth. (Claim 2 depends on claim 1 and further defines downsampling the luma block to the fixed bit depth before determining LM parameters. (Refer to step d-i in paragraph 0112 of Zhang). Once the chroma block has been predicted under CCLM, its bit depth is up-sampled to the first bit depth, which is an obvious feature allowing for further processing of the YCbCr image data)

	In regard to claim 3, Zhang discloses: the method of claim 2, wherein the luma block of the first block comprises a reconstructed luma block, and wherein the final chroma block comprises prediction chroma block. (See recitation in Example 11 of Zhang in regard to downsampled/originally reconstructed samples and/or downsampled/originally reconstructed samples may be further refined before being used in the linear model prediction process or cross-color component prediction process; - Claims 3 specifies features forming an intrinsic part of CCLM, as referred to by the disclosure of Zhang)  
 
	In regard to claim 4, Zhang discloses: the method of claim 3, further comprising: determining a residual chroma block; adding the residual chroma block to the final chroma block to determine a reconstructed chroma block; and outputting decoded video data based on the reconstructed chroma block and the reconstructed luma block.
(See Zhang, Par. 0051: CCLM Cb-to-Cr prediction applied in residual domain and mplemented by adding a weighted reconstructed Cb residual to the original Cr intra prediction to form the final Cr prediction; See also rationale applied to above rejection of Claim 3 as analyzed above, since Claim 4 also specifies features forming an intrinsic part of CCLM, as referred to by the disclosure of Zhang) 

	In regard to claim 5, Zhang discloses: the method of claim 2, wherein decoding the first block and the second block in the CCLM mode using the fixed bit depth further comprises deriving the CCLM parameters based on the intermediate luma block and a neighboring intermediate luma block, wherein the neighboring intermediate luma block is at the fixed bit depth.
(See Zhang, Par. 0071, i.e., 1.4 Multi-directional LM (MDLM): reading on to LM-A and LM-L modes in regard to deriving the CCLM parameters as described above; See also rationale applied to rejection of Claim 1 in regard to decoding the first block and the second block in the CCLM mode using fixed bit depth)
 
	In regard to claim 6, Zhang discloses: the method of claim 2, wherein the first bit depth is greater than 10 bits and the fixed bit depth is 10 bits. (See Zhang, Par. 0112: (Refer to step d-i); - (fixed number of bits, K, may take the value 10 and values with any greater precision "should be clipped or right shifted"))) 
 
	In regard to claim 7, Zhang discloses: the method of claim 1, wherein decoding the first block and the second block in the CCLM mode using the fixed bit depth comprises upsampling prediction samples of the second block to the fixed bit depth. (Claim 7 specifies an alternative and well-known option for determining bit depth values that the skilled person would conceive of when implementing the teaching of Zhang. Therefore, Claim 7 lacks an inventive step in the sense of Article 33(3) PCT over Zhang combined with common general knowledge of the skilled person in the art)
 
	In regard to claim 8, Zhang discloses: the method of claim 1, wherein decoding the first block and the second block in the CCLM mode using the fixed bit depth comprises downsampling prediction samples of the second block to the fixed bit depth. (Claim 8 specifies an alternative and well-known option for determining bit depth values. Therefore, Claim 8 is rejected under similar reasoning as for rejection of Claim 7)

	In regard to claim 9, Zhang discloses: the method of claim 1, wherein the fixed bit depth is equal to the first bit depth. (Claim 9 specifies an alternative and well-known option for determining bit depth values. Therefore, Claim 9 is rejected under similar reasoning as for rejection of Claim 7)  

	In regard to claim 10, Zhang discloses: the method of claim 1, wherein the fixed bit depth is equal to 10. (Claim 10 specifies an alternative and well-known option for determining bit depth values. Therefore, Claim 10 is rejected under similar reasoning as for rejection of claims 7 - 9) 
 
	In regard to claim 11, Zhang discloses: the method of claim 1, wherein the second bit depth is equal to 8. (Claim 11 stands for an alternative and well-known option for determining bit depth values. Therefore, Claim 11 is rejected under similar reasoning as for rejection of claims 7 - 9)
  
	In regard to claim 12, Zhang discloses: the method of claim 1, wherein the method of decoding the video data is performed as part of a video encoding process. (See Zhang, Abstract: method for video processing is provided; See also Par. 0314; - (Claims 12 defines well-known standard features, e.g., a device, a display, a camera which are considered not contributing to any non- obvious subject-matter when combined with the subject-matter of the claim))
 
	In regard to claim 13, Zhang discloses: a device for decoding video data, the device comprising: a memory configured to store the video data; one or more processors coupled to the memory, (See Zhang, Par. 0530: memory and one or more processors coupled to the memory) implemented in circuitry, and configured to: determine that a first block of the video data is encoded in a cross component linear model (CCLM) mode; determine that the first block has a first bit depth; determine that a second block of the video data is encoded in the CCLM mode; determine that the second block has a second bit depth that is different than the first bit depth; and decode the first block and the second block in the CCLM mode using a fixed bit depth, wherein the fixed bit depth is different than at least one of the first bit depth or the second bit depth. (See rationale applied to rejection of Claim 1, on the basis of Zhang as cited; - (The features defined in claims 13 are commonplace features defined along the lines of ‘means for a method step’. These features are implicitly disclosed by the teaching of Zhang as in rejection of Claim 1))

In regard to claim 14, Zhang discloses: the device of claim 13, wherein to decode the first block and the second block in the CCLM mode using the fixed bit depth, the one or more processors are configured to: determine a luma block of the first block, the luma block being at the first bit depth; downsample the luma block of the first block to the fixed bit depth to determine an intermediate luma block, wherein the intermediate luma block is at the fixed bit depth; derive CCLM parameters based on the intermediate luma block; derive an intermediate chroma block based on the CCLM parameters and the intermediate luma block; and upsample the intermediate chroma block to determine a final chroma block, wherein the final chroma block is at the first bit depth. (Claims 14 - 23 correspond respectively to claims 2 - 11 as analyzed above; - (Claim 14 is a device drawn to the method of Claim 2, and is thus rejected on similar rationale as for rejection of Claim 2))

  	In regard to claim 15, Zhang discloses: the device of claim 14, wherein the luma block of the first block comprises a reconstructed luma block, and wherein the final chroma block comprises prediction chroma block. (Claims 14 - 23 correspond respectively to claims 2 - 11 as analyzed above; - (Claim 15 is a device drawn to the method of Claim 3, and is thus rejected on similar rationale as for rejection of Claim 3))
  
	In regard to claim 16, Zhang discloses: the device of claim 15, wherein the one or more processors are configured to: determine a residual chroma block; add the residual chroma block to the final chroma block to determine a reconstructed chroma block; and output decoded video data based on the reconstructed chroma block and the reconstructed luma block. (Claims 14 - 23 correspond respectively to claims 2 - 11 as analyzed above; - (Claim 16 is a device drawn to the method of Claim 4, and is thus rejected on similar rationale as for rejection of Claim 4))
  
	In regard to claim 17, Zhang discloses: the device of claim 14, wherein to decode the first block and the second block in the CCLM mode using the fixed bit depth, the one or more processors are configured to derive the CCLM parameters based on the intermediate luma block and a neighboring intermediate luma block, wherein the neighboring intermediate luma block is at the fixed bit depth. (Claims 14 - 23 correspond respectively to claims 2 - 11 as analyzed above; - (Claim 17 is a device drawn to the method of Claim 5, and is thus rejected on similar rationale as for rejection of Claim 5))
  
	In regard to claim 18, Zhang discloses: the device of claim 14, wherein the first bit depth is greater than 10 bits and the fixed bit depth is 10 bits. (Claim 18 is a device drawn to the method of Claim 6, and is thus rejected on similar rationale as for rejection of Claim 6)
 
	In regard to claim 19, Zhang discloses: the device of claim 13, wherein to decode the first block and the second block in the CCLM mode using the fixed bit depth, the one or more processors are configured to upsample prediction samples of the second block to the fixed bit depth. (Claim 19 is a device drawn to the method of Claim 7, and is thus rejected on similar rationale as for rejection of Claim 7)

	In regard to claim 20, Zhang discloses: the device of claim 13, wherein to decode the first block and the second block in the CCLM mode using the fixed bit depth, the one or more processors are configured to downsample prediction samples of the second block to the fixed bit depth. (Claims 14 - 23 correspond respectively to claims 2 - 11 as analyzed above; - (Claim 20 is a device drawn to the method of Claim 8, and is thus rejected on similar rationale as for rejection of Claim 8))
 
	In regard to claim 21, Zhang discloses: the device of claim 13, wherein the fixed bit depth is equal to the first bit depth. (Claims 14 - 23 correspond respectively to claims 2 - 11 as analyzed above; - (Claim 21 is a device drawn to the method of Claim 9, and is thus rejected on similar rationale as for rejection of Claim 9))
  
	In regard to claim 22, Zhang discloses: the device of claim 13, wherein the fixed bit depth is equal to 10. (Claim 22 is a device drawn to the method of Claim 10, and is thus rejected on similar rationale as for rejection of Claim 10)
 
	In regard to claim 23, Zhang discloses: the device of claim 13, wherein the second bit depth is equal to 8.  (Claim 23 is a device drawn to the method of Claim 11, and is thus rejected on similar rationale as for rejection of Claim 11)


	In regard to claim 24, Zhang discloses: the device of claim 13, wherein the device is configured to decode the video data as part of a video encoding process. (See Zhang, Abstract: method for video processing is provided; See also Par. 0314; - (Claims 24 defines well-known standard features, e.g., a device, a display, a camera which are considered not contributing to any non- obvious subject-matter when combined with the subject-matter of the claim); . (See rationale applied to rejection of Claim 1, on the basis of Zhang as cited; - (The features defined in claims 13 are commonplace features defined along the lines of ‘means for a method step’. These features are implicitly disclosed by the teaching of Zhang as in rejection of Claim 1)))
  
	In regard to claim 25, Zhang discloses: the device of claim 13, wherein the device comprises a wireless communication device, further comprising a receiver configured to receive encoded video data. (See Zhang, Abstract: method for video processing is provided; See also Par. 0314; - (Claim 25 defines well-known standard features, e.g., a device, a display, a camera which are considered not contributing to any non- obvious subject-matter when combined with the subject-matter of the claim))
  
	In regard to claim 26, Zhang discloses: the device of claim 25, wherein the wireless communication device comprises a telephone handset and wherein the receiver is configured to demodulate, according to a wireless communication standard, a signal comprising the encoded video data. (See Zhang, Par. 0613: examples of network interface include wired interfaces such as Ethernet, passive optical network (PON) , etc. and wireless interfaces such as Wi-Fi or cellular interfaces ; - (Claim 26 defines well-known standard features, e.g., a device, a display, a camera which are considered not contributing to any non-obvious subject-matter when combined with the subject-matter of the claim))
  
	In regard to claim 27, Zhang discloses: the device of claim 13, further comprising a display configured to display decoded video data. (See Zhang, Par. 0613 as cited above; - (Claim 27 defines well-known standard features, e.g., a device, a display, which are considered not contributing to any non-obvious subject-matter when combined with the subject-matter of the claim))
  
	In regard to claim 28, Zhang discloses: the device of claim 13, wherein the device comprises one or more of a camera, a computer, a mobile device, a broadcast receiver device, or a set-top box. (See Zhang, Par. 0613: examples of network interface include wired interfaces such as Ethernet, passive optical network (PON) , etc. and wireless interfaces such as Wi-Fi or cellular interfaces ; - (Claim 28 defines well-known standard features, e.g., a device, a display, a camera which are considered not contributing to any non-obvious subject-matter when combined with the subject-matter of the claim))
  
	In regard to claim 29, Zhang discloses: the device of claim 13, wherein the device comprises a wireless communication device, further comprising a transmitter configured to transmit encoded video data. (See Zhang, Par. 0613: examples of network interface include wired interfaces such as Ethernet, passive optical network (PON) , etc. and wireless interfaces such as Wi-Fi or cellular interfaces (i.e., wireless communication device, further comprising a transmitter); - (Claim 29 defines well-known standard features, e.g., a device, a display, a camera which are considered not contributing to any non-obvious subject-matter when combined with the subject-matter of the claim))
  
	In regard to claim 30, Zhang discloses: the device of claim 29, wherein the wireless communication device comprises a telephone handset and wherein the transmitter is configured to modulate, according to a wireless communication standard, a signal comprising the encoded video data. (See Zhang, Par. 0613: examples of network interface include wired interfaces such as Ethernet, passive optical network (PON) , etc. and wireless interfaces such as Wi-Fi or cellular interfaces (e.g., telephone handset) ; - (Claim 30 defines well-known standard features, e.g., a device, a display, a camera which are considered not contributing to any non-obvious subject-matter when combined with the subject-matter of the claim))
  
	In regard to claim 31, Zhang discloses: the device of claim 13, further comprising a camera configured to capture the video data. (Claim 31 defines well-known standard features, e.g., a device, a display, a camera which are considered not contributing to any non-obvious subject-matter when combined with the subject-matter of the claim) 
 
	In regard to claim 32, Zhang discloses: an apparatus for decoding video data, the apparatus comprising: means for determining that a first block of the video data is encoded in a cross component linear model (CCLM) mode; means for determining that the first block has a first bit depth; means for determining that a second block of the video data is encoded in the CCLM mode; means for determining that the second block has a second bit depth that is different than the first bit depth; and means for decoding the first block and the second block in the CCLM mode using a fixed bit depth, wherein the fixed bit depth is different than at least one of the first bit depth or the second bit depth. (See rationale applied to rejection of Claim 13, on the basis of Zhang as cited; - (The features defined in claims 32 are commonplace features defined along the lines of an apparatus drawn to the method of Claim 1 or the device of Claim 13. These features are implicitly disclosed by the teaching of Zhang as in rejection of Claim 1 or Claim 13))
  
	In regard to claim 33, Zhang discloses: a computer-readable storage medium storing instructions that when executed cause one or more processors to: determine that a first block of the video data is coded in a cross component linear model (CCLM) mode; determine that the first block has a first bit depth; determine that a second block of the video data is coded in the CCLM mode; determine that the second block has a second bit depth that is different than the first bit depth; and decode the first block and the second block in the CCLM mode using a fixed bit depth, wherein the fixed bit depth is different than at least one of the first bit depth or the second bit depth. (See rationale applied to rejection of Claim 13, on the basis of Zhang as cited; - (The features defined in claims 33 are commonplace features defined along the lines of an a computer-readable storage medium drawn to the method of Claim 1 or the device of Claim 13. These features are implicitly disclosed by the teaching of Zhang as in rejection of Claim 1 or Claim 13))


References considered but not cited
12.	The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
		LI BIN et al. (WO 2015131330 A1) teaches ENCODING STRATEGIES FOR ADAPTIVE SWITCHING OF COLOR SPACES, COLOR SAMPLING RATES AND/OR BIT DEPTHS-.
		KIM WOO-SHIK (JP 2006141016 A) teaches METHOD AND APPARATUS FOR ENCODING AND DECODING IMAGE DATA, AND RECORDING MEDIUM.
		Kim; Dae-Hee et al. (US 20080056352 A1) teaches Video encoding apparatus and method and video decoding apparatus and method.


Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERTEAU JOISIL whose telephone number is (571)270-7492.  The examiner can normally be reached on 7:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Czekaj can be reached on 571-272-3963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Berteau Joisil/
Examiner, Art Unit 2487

/MD N HAQUE/Primary Examiner, Art Unit 2487